ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 17-039, recommending that as a matter of final discipline pursuant to Rule l:20-13(c), ERIC A. KLEIN, formerly of HARRINGTON PARK, who was admitted to the bar of this State in 1987 and who has been temporarily suspended from the practice of law since July 27, 2005, be disbarred based on his conviction in the Supreme Court of New York, Appellate Division, of one count of conspiracy to defraud the United States, in violation of 18 U.S.C. § 371, and two counts of felony wire fraud, in violation of 18 U.S.C. § 371 and 1343, conduct that in New Jersey violates RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And ERIC A. KLEIN having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that ERIC A. KLEIN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ERIC A. KLEIN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ERIC A. KLEIN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause *124shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that ERIC A. KLEIN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.